By the Court, Rhodes, J.:
The Court below ordered that a certain portion of the estate be distributed to the widow and heirs of the deceased; and, subsequently, denied the executor’s motion for a new trial. From these orders the executor alone appeals. The executor does not object to the order on the ground that the amount ordered to be distributed is too large, but only that it is not properly distributed—that the order allots to one party too large a portion. The executor is not interested in that question; and Bates v. Ryberg (40 Cal. 463), is clear authority that he cannot maintain an appeal on that ground.
Orders affirmed. Remittitur forthwith.